 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    SCOTT EMERSON FELIX,                               Case No. 1:19-cv-01784-BAM (PC)
12                       Plaintiff,                      ORDER TO SUBMIT A NON-PRISONER
                                                         APPLICATION TO PROCEED IN FORMA
13            v.                                         PAUPERIS OR PAY THE $400.00 FILING
                                                         FEE
14    CLENDENIN, et al.,
                                                         THIRTY (30) DAY DEADLINE
15                       Defendants.
16

17          Plaintiff Scott Emerson Felix (“Plaintiff”) is a civil detainee appearing pro se in this civil

18   rights action pursuant to 42 U.S.C. § 1983. Individuals detained pursuant to California Welfare

19   and Institutions Code § 6600 et seq. are civil detainees and are not prisoners within the meaning

20   of the Prison Litigation Reform Act. Page v. Torrey, 201 F.3d 1136, 1140 (9th Cir. 2000).

21          Plaintiff has neither paid the $400.00 filing fee nor submitted an application to proceed in

22   forma pauperis on the appropriate form pursuant to 28 U.S.C. § 1915.

23          Accordingly, IT IS HEREBY ORDERED that:

24          1. The Clerk’s Office shall send to Plaintiff the attached application to proceed in forma

25   pauperis for a non-prisoner;

26          2. Within thirty (30) days of the date of service of this order, Plaintiff shall submit the

27   completed and signed application to proceed in forma pauperis for a non-prisoner, or in the

28   alternative, pay the $400.00 filing fee for this action; and
                                                         1
 1        3. Failure to comply with this order will result in dismissal of this action.

 2
     IT IS SO ORDERED.
 3

 4     Dated:   December 27, 2019                         /s/ Barbara   A. McAuliffe      _
                                                    UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
